         Case 3:19-cv-00290-EMC Document 112 Filed 04/16/21 Page 1 of 1



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17                                [PROPOSED] ORDER

18         Upon the consent motion filed by defendant Department of Homeland

19   Security, and good cause appearing, the Court hereby orders that the briefing

20   schedule for the parties’ cross-motions for summary judgment with respect to the

21   FOIA requests submitted to ICE, CBP, and USCIS is revised as follows:
            May 7, 2021: Defendant’s reply and opposition to cross-motion.
22
            May 20, 2021: Plaintiffs’ reply.
23
            June 10
            __________, 2021: Hearing on parties’ cross-motions.
24
25
            IT IS SO ORDERED.
26
27   Dated: April 16, 2021                     _________________________________
                                               Edward M. Chen
28
                                               United States District Judge
                                      [PROPOSED] ORDER
                                   CASE NO. 19-CV-00290-EMC
